Citation Nr: 0619322	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
REMAND

The veteran served on active duty from February 1975 to 
October 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In February 2005, the Board granted a 100 percent rating for 
undifferentiated schizophrenia and dismissed the issue of 
entitlement to a TDIU on the basis that it was, therefore, 
moot.  The veteran has challenged the Board's determination 
that the TDIU claim is moot, and the United States Court of 
Appeals for Veterans Claims (Court) ordered remand of the 
case to the Board to address matters raised in a November 
2005 motion for remand, including whether 1982 and 1983 VA 
treatment records, dated earlier than the August 1994 joint 
claim for both an increased rating and a TDIU, could 
constitute informal claims for TDIU.  

The record now before the Board does not show what, if any, 
effective date the RO has set for the 100 percent rating for 
undifferentiated schizophrenia.  Therefore, the Board must 
remand to determine what effective date it has set before it 
can proceed any further on the issue of a TDIU.  

Additionally, the RO should send the veteran a notice letter 
on the matter of entitlement to a TDIU.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter (see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)) on the 
matter of entitlement to a TDIU.  

2.  The RO should associate with the 
veteran's claims folder any additional 
material that has accumulated and has 
not been associated with the veteran's 
claims folder while the claims folder 
was not at the RO, including the rating 
decision effectuating the Board's  
February 2005 decision granting a 100 
percent schedular rating for 
schizophrenia.  

3.  If the accumulated material does 
not include a rating decision assigning 
an effective date for the Board's 
February 2005 grant of a 100 percent 
rating for schizophrenia, the RO should 
render such a decision and associate it 
with the claims folder.

4.  Thereafter, the RO should again 
consider the veteran's pending claim for 
a TDIU in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


